DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 10-11, filed January 27, 2022, with respect to the rejections of claims 1-13 and 20 have been fully considered and are persuasive. Specifically, claims 1 and 20 have been amended to require a magnetic field source formed from one or more coils wrapped around the borehole imaging tool. This feature is not taught by Gold et al. and Wilt et al. Claim 11 has been amended to recite a portion of the allowable subject matter of claim 14. The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed (renumbered 1-19, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1 the prior art fails to anticipate or render obvious a magnetic field source formed from one or more coils wrapped around the borehole imaging tool, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11 the prior art fails to anticipate or render obvious wherein determining the differential voltage between the two electrode buttons is based on a strength of the alternating magnetic field and a strength of the induce electric field proximate the two electrode buttons, in combination with all other limitations as claimed by Applicant.
one or more coils axially symmetrically deployed on the pad and wrapped around the
borehole imaging tool, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sengupta in Non-Patent Literature “An Innovative Approach to Image Fracture Dimensions by Injecting Ferrofluids” teaches “Fracturing fluids shall have nano-sized metal particles. These particles will make the fracture a very large conductor and magnetic material in the earth. A variable magnetic field shall be generated by using coils wrapped around the casing string. This variable magnetic field shall generate eddy currents in the fracture. These eddy currents will produce a magnetic field of their own with a distinctive phase shift. An array of receivers shall be placed on the ground which will detect magnetic field signals with a distinctive phase shift. This phase shift is characteristic of the nano metal particles present in the fracturing fluid.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865